Citation Nr: 1236301	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-13 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities.  

6.  Entitlement to service connection for a psychiatric disability, including anxiety and depression.  

7.  Entitlement to service connection for a right hip disability.  

8.  Entitlement to service connection for a left hip disability.  

9.  Entitlement to service connection for a right shoulder disability.  

10.  Entitlement to service connection for a left shoulder disability.  

11.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral foot and ankle disability, including bilateral accessory tarsal naviculars.  

12.  Entitlment to service connection for a bilateral foot and ankle disability, including bilateral accessory tarsal naviculars.  

(The issue of entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $20,813, is the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from November 1972 to September 1973, from September 1978 to June 1980, and from July 1980 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In September 2011 the appellant testified at a Board videoconference hearing.  At the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration.  38 C.F.R. § 20.1304 (2011).

As set forth in more detail below, a remand is required with respect to the issues of entitlement to service connection for a back disability, diabetes mellitus, a right knee disability, a left knee disability, a neurological disorder of the bilateral lower extremities, a psychiatric disability, including anxiety and depression, a right hip disability, a left hip disability, a right shoulder disability, a left shoulder disability, and a bilateral foot and ankle disability, including accessory tarsal naviculars.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In addition, the Board notes that the appellant's claim of entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $20,813, is the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(10)(a)(2) (providing that because they differ from other issues so greatly, separate decisions shall be issued in overpayment cases in order to produce more understandable decision documents).



FINDINGS OF FACT

1.  In a August 1982 rating decision, the RO denied the appellant's claim of service connection for a bilateral foot and ankle disability, bilateral accessory tarsal naviculars.  Although he was notified of the RO's determination and his appellate rights in an August 1982 letter, he did not appeal.

2.  In May 2008, the appellant requested reopening of his claim of service connection for a bilateral foot and ankle disability, bilateral accessory tarsal naviculars.

3.  Evidence received since the August 1982 rating decision denying service connection for a bilateral foot and ankle disability, accessory tarsal naviculars, relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1982 rating decision denying service connection for a bilateral foot and ankle disability, bilateral accessory tarsal naviculars, is final.  38 U.S.C. § 4005(c) (1976) (currently 38 U.S.C.A. § 7105(c) (West 2002)); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982) (currently 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a bilateral foot and ankle disability, including bilateral accessory tarsal naviculars.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.


Background

Service treatment records corresponding to the appellant's first period of active duty are not of record.  

Records corresponding to his second period of active duty show that at his August 1978 naval reenlistment medical examination, the appellant's lower extremities and feet were examined and determined to be normal.  On a report of medical history, the appellant denied having or ever having had foot trouble.  

In-service treatment records show that in December 1978, the appellant sought treatment for bilateral ankle pain and weakness.  The assessment was ligament strain.  In January 1979, the appellant was seen in connection with complaints of bilateral foot pain aggravated by prolonged standing.  

In April 1979, the appellant was seen with complaints of severe pain in his right ankle after falling down a ladder.  On examination, the ankle bone appeared to be out of place.  The appellant exhibited poor range of motion due to pain.  X-ray studies reportedly showed a break or probable navicular bone fracture and torn ligaments.  The assessment was navicular fracture on X-ray.  The appellant's right foot was casted.  In May 1979, he reported continued pain in both ankles and he was referred to a Medical Board.  

An August 1979 Medical Board report notes that following the appellant's April 1979 inversion injury to the right foot, he had been treated with nine weeks of casting.  Since that time, he had continued to experience pain.  It was noted that the appellant had been evaluated in the orthopedic clinic where he exhibited continued right ankle tenderness.  Inversion produced an aggravation of his pain.  X-ray studies showed what appeared to be an accessory navicular of the right foot.  Based on these findings, the medical board recommended that the appellant be placed on six months of limited duty and then reevaluated.  The diagnosis was accessory navicular pain, right foot.  

Later that month, the appellant sought treatment for bilateral foot pain after he reportedly fell from a ladder and landed on his feet, twisting both ankles.  Examination showed an obvious protrusion of the accessory naviculars but no swelling or ecchymosis.  The assessment was accessory navicular, both feet, symptomatic.  Subsequent clinical records show continued complaints of bilateral ankle pain.  In September 1979, the appellant reported that both ankles were very sore.  

A March 1980 Medical Board report notes that following the August 1979 Medical Board, the appellant had been placed on limitation of duty and restriction of activity due to painful accessory tarsal navicular in the right foot.  He was thereafter treated with plaster of paris immobilization and restricted activities in shoe molds.  On reevaluation, he was found to be nontender at the accessory navicular site with full range of motion against resistance and no pain or other foot symptoms.  Based on those findings, the Medical Board members determined that the appellant was fit for full duty.  The diagnosis was accessory navicular pain, right foot, resolved.  

In August 1980, the appellant was again referred to a Medical Board.  It was noted that since returning to full duty following the March 1980 Medical Board, the appellant had experienced daily bilateral medial ankle pain and occasional swelling incited by prolonged standing greater than 20 minutes, with radiation up the medial ankles and legs causing loss of sleep.  His only relief had been from whirlpools.  Examination showed bony protuberances over the medial aspect of the naviculars, bilaterally, with pain on forced plantar flexion and inversion.  Roentgenograms of both feet showed large accessory tarsal naviculars which appeared to be congenital in origin with smooth rounded corners.  In view of the physical findings and the appellant's history, the Medical Board concluded that the appellant was unfit for further service by reason of physical disability not incurred in, but aggravated by, his period of active service.  The diagnosis was bilateral painful accessory tarsal naviculars, existed prior to entry and aggravated by service.  As a result of these findings, the appellant was referred to a Physical Evaluation Board.  

A subsequent January 1981 Medical Board report noted that since the August 1980 Medical Board evaluation, at no time had the appellant been without severe, bilateral, medial ankle pain.  It was noted that the appellant had been free from significant foot pain until 1978, when he developed unremitting bilateral foot pain aggravated by military footwear.  It was noted that the appellant also exhibited a bilateral antalgic gait secondary to painful feet.  The diagnosis was bilateral painful accessory tarsal naviculars.  The Medical Board again determined that the appellant's condition interfered with the reasonable performance of his assigned duties and again referred the case to a Physical Evaluation Board for a fitness for duty determination.  

The record contains a Physical Evaluation Board - Proceedings and Findings, dated in March 1981.  The report indicates that the appellant was determined to be unfit for duty as a result of bilateral, painful accessory tarsal naviculars.  The Physical Evaluation Board determined that the condition had existed prior to entry and had not been aggravated by service.  It was determined that the appellant was not eligible for disability severance pay.  

In May 1981, shortly after his separation from active service, the appellant submitted an original application for VA compensation benefits, seeking service connection for bilateral painful accessory tarsal naviculars.  

In connection with his claim, the appellant underwent VA medical examination in August 1981 at which he complained of pain in both ankles radiating through the legs and lower back making it difficult to move around.  The appellant reported that his ankles had been painful since April 1979 when he fell aboard ship.  X-ray studies of the feet and ankles showed the prominent medial margin of the navicular bones in both feet plus the accessory bone.  The examiner described this as being, of course, congenital.  The examiner further indicated that he was impressed with the strong emotional element of the appellant's complaints.  He indicated that he was unable to find any significant abnormality of the appellant's feet or ankles other than the congenital condition which was not, in his experience, a cause for this kind of complaint.  The diagnosis was congenital prominence of the navicular bones in both feet. 

In July 1982, the appellant was hospitalized at a VA facility for observation and evaluation in connection with his claim.  During the period of hospitalization, the appellant underwent psychiatric evaluation and was initially diagnosed as having psychogenic pain disorder, although subsequent Minnesota Multiphasic Personality Inventory [MMPI] testing showed that there was no evidence that psychological factors were etiologically involved in his ankle complaints such that a diagnosis of psychogenic pain disorder was supported.  The final impression was painful accessory scaphoid, bilaterally, preexisting but apparently aggravated by service.  The examiner indicated that it was impossible to measure the appellant's pain level but it may be moderate at times, especially after a long period of being up.  The examiner also indicated that it was his belief that the appellant's unhappiness with being discharged from service was a major source of aggravation.  

In an August 1982 rating decision, the RO denied service connection for a bilateral foot and ankle disability, bilateral accessory tarsal naviculars.  The RO determined that the condition was congenital and had existed prior to service.  The RO further determined that the evidence did not show that the condition had been aggravated in service.  The appellant was notified of the RO's determination and his appellate rights in an August 1982 letter, but he did not appeal within the applicable time period.  

In May 2008, the appellant requested reopening of his claim of service connection for a bilateral foot and ankle disability, bilateral accessory tarsal naviculars.  He also claimed entitlement to multiple disabilities he contended developed secondary to his bilateral foot and ankle disability.  

In support of his claims, the appellant submitted a May 2008 letter from his private physician, John Tomedi, M.D.  Dr. Tomedi indicated that he had been the appellant's primary care physician since March 2005.  He noted that the appellant had a history of an injury to his ankles in service for which he had been discharged.  He further noted that the appellant had developed chronic pain and severe arthritis in his ankles as well as multiple other joints.  Dr. Tomedi indicated that after reviewing the appellant's service treatment records and post-service treatment records, it was his opinion that the appellant's in-service ankle injury and constant limping since the age of 26 had resulted in additional disability including osteoarthritis.  

In support of the appellant's claims, the RO also received post-service VA and private clinical records dated to July 2011.  These records document treatment for multiple complaints and disabilities, including chronic bilateral ankle pain.  

The RO also requested additional service treatment records in support of the appellant's claim, including records corresponding to an April 1979 period of hospitalization for treatment of an ankle fracture.  The records thereafter provided by the service department are duplicative of those previously of record.  

At a February 2010 videoconference hearing before a Decision Review Officer, the appellant testified that while stationed aboard ship, he fell from a ladder and sustained injury to his ankles.  He indicated that he was thereafter treated on many occasions in service, including with casts, bed rest, X-rays, and pain medication.  He indicated that he was eventually medically discharged from service.  He indicated that since that time, he had had continuous problems with his ankles.  

At his September 2011 Board hearing, the appellant testified that upon his entry into active service, he was sound and had no physical or mental defects.  He indicated that during his tour of duty aboard the U.S.S. Lexington, he fell from a ladder and sustained injuries to his ankles.  He was treated with casting.  The appellant stated that after his injury, he experienced significant ankle symptomatology for which he was medically discharged.  Additionally, he testified that since his separation from active his separation from service, he had developed additional orthopedic problems which he believed were the result of the ankle injuries he sustained in service.  He denied any other post-service injuries which could have contributed to his current orthopedic problems.  


Applicable Law

New and material evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2011).  Such records include, but are not limited to service records that are related to a claimed in-service event, injury, or disease; and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.

Service connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  A history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); but see Holton v. Shinseki, 557 F.3d 1362 (2009) (holding that "section 1111 is not pertinent where there is no question whether a disease or injury existed before the veteran's entry into the service or whether a preexisting condition was aggravated in service.").

Where the presumption of soundness attaches, the burden shifts to the Secretary to show by clear and unmistakable evidence that "(1) a disease or injury existed prior to service; and (2) the disease or injury was not aggravated by service."  Patrick v. Shinseki, 668 F.3d 1325 (Fed. Cir. 2011) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir.2004).  The U.S. Court of Appeals for the Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. at 397.

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c) (2011).  Rather, a defect of congenital, familial or hereditary origin by its very nature preexists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If the defect is congenital, therefore, the presumption of sound condition at service entrance does not attach.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed.Cir.2003) (holding that the presumption of soundness does not apply to congenital defects).

Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).  The VA General Counsel's opinion notes that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  Id.  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2011).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

As set forth above, in an August 1982 rating decision, the RO denied the appellant's claim of service connection for a bilateral foot and ankle disability, bilateral accessory tarsal naviculars.  The RO determined that the condition was congenital and had therefore existed prior to service.  The RO further determined that the evidence did not show that the condition had been aggravated in service.  

Although the appellant was duly notified of the RO's decision and his appellate rights, he did not perfect an appeal within the applicable time period.  Neither he nor his representative has contended otherwise.  Thus, the RO's August 1982 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

In this appeal, the appellant seeks to reopen his claim of service connection for bilateral foot and ankle disabilities, including bilateral accessory tarsal naviculars.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

In this case, the evidence received since the last final rating decision in August 1982 denying service connection for bilateral accessory tarsal naviculars includes the appellant's testimony to the effect that he was free from foot or ankle symptoms prior to service.  His testimony also included statements to the effect that he developed significant bilateral foot and ankle symptoms in service which have been present on a continuous basis since that time.  The additional evidence also includes a statement from the appellant's private physician to the effect that the appellant's in-service ankle injuries resulted in additional disability, including severe osteoarthritis.  

Obviously, this is new evidence in that it was not of record at the time of the prior denial.  Moreover, given the basis for the prior denial of the appellant's claim, and presuming the credibility of the appellant's hearing testimony, the Board finds that the additional evidence relates to unestablished facts necessary to substantiate the claim of service connection for bilateral foot and ankle disabilities, including bilateral accessory tarsal naviculars.  This additional evidence suggests that the appellant sustained additional disability as a result of an in-service injury, including severe osteoarthritis, and raises a reasonable possibility of substantiating the claim.

Although the newly received evidence discussed above is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim); see also Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (noting that "[n]ew and material evidence is evidence that-if found credible-would either entitle the claimant to benefits or to some further assistance from the Secretary in gathering evidence that could lead to the granting of the claim.  Of course, once a claim is reopened, the adjudicator may determine that the new evidence is not credible or is outweighed by other evidence.").

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.

Here, the Board notes that although the RO received additional documentation from the service department since the August 1982 rating decision, it is duplicative and does not provide a basis for reconsideration under 38 C.F.R. § 3.156(c) (2011).  As set forth below, the Board has requested that the RO undertake efforts to obtain service treatment records corresponding to the appellant's first period of active service from November 1972 to September 1973.  Should those efforts bear fruit, the issue of reconsideration can be revisited for effective date purposes in the event the outcome of the appellant's claim of service connection is favorable.  


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for a bilateral foot and ankle disability, bilateral accessory tarsal naviculars, is granted.  


REMAND

VA has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including the service department and the Social Security Administration (SSA).  VA may only end its efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2011).

In this case, the record currently available to the Board does not contain service treatment records corresponding to the appellant's first period of active duty, from November 1972 to September 1973.  Given the questions at issue in this case, such records are potentially relevant to the claims and efforts must be undertaken to obtain them.  

Similarly, the record on appeal indicates that the appellant is in receipt of disability benefits from SSA, including a result of his bilateral ankle disability.  See e.g. October 1995 Statement in Support of Claim.  Thus, efforts must be undertaken to obtain these records.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."). 

VA's duty to assist also includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  The appellant has not been afforded a VA medical examination in connection with his reopened claim of service connection for a bilateral foot and ankle disability, including bilateral accessory tarsal naviculars.  Similarly, he has not yet been examined in connection with his claims of service connection for diabetes mellitus, right and left knee disabilities, a neurological disorder of the bilateral lower extremities, a psychiatric disability, right and left hip disabilities, and right and left shoulder disabilities.  Given the available record, the Board finds that a VA medical examination is necessary with respect to these claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the elements to consider in determining whether a VA medical examination must be provided, including whether the record indicates that a current disability may be associated with military service).  

In that regard, the appellant has submitted medical evidence suggesting that his claimed disabilities are associated with service.  This evidence includes a May 2008 letter from Dr. Tomedi who indicated that as a result of the appellant's in-service injury to his ankles, he developed chronic pain and severe arthritis in his ankles as well as multiple other joints.  Dr. Tomedi indicated that it was his opinion that the appellant's in-service ankle injury and constant limping since that time had resulted in additional disabilities, including to the hips, back, and shoulders, and had also precipitated depression and diabetes requiring insulin.  The appellant has also submitted a July 1993 letter from a different private physician who indicated that the appellant had a history of bilateral ankle pain since 1979.  The physician noted that after many years of limping due to severe foot pain, the appellant had developed excessive wear on his knees, hips, and lower back, with frequent numbness and paresthesias in both legs.  In light of this evidence, and given the appellant's contentions and applicable legal criteria, VA medical examinations are necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Personnel Records Center (NPRC) or other appropriate repository of records and request service treatment records corresponding to the appellant's period of active duty from November 1972 to September 1973.  The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO is unable to obtain the records, a written statement to that effect should be included in the record and the RO must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the appellant with appropriate notice.

2.  The RO should contact SSA and request records corresponding to the appellant's award of disability benefits.  The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO is unable to obtain the records, a written statement to that effect should be included in the record and the RO must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the appellant with appropriate notice.

3.  The appellant should be afforded a VA medical examination for the purpose of determining the nature and etiology of his claimed bilateral foot and ankle disability, including bilateral accessory tarsal naviculars.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion as to the following:  

(a) Is any bilateral foot or ankle condition identified on examination, including bilateral accessory tarsal naviculars, accurately characterized as a congenital defect?  

(b) For any congenital defect identified, is it at least as likely as not that such defect was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability, including the April 1979 inversion injury or the August 1979 fall from a ladder?  

(c) For any acquired disability of the bilateral foot or ankle identified on examination, including osteoarthritis, the examiner should indicate whether it is at least as likely as not that such disability is causally related to the appellant's active service or any incident therein.  

The report of examination must include a complete rationale for all opinions rendered.

4.  Following completion of the foot and ankle examination, the appellant should be afforded a VA medical examination for the purpose of clarifying the nature and etiology of any current back disability, right and left knee disabilities, right and left hip disabilities, right and left shoulder disabilities, neurological disorder of the bilateral lower extremities, and diabetes mellitus.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should be requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any back disability, right and left knee disabilities, right and left hip disabilities, right and left shoulder disabilities, neurological disorder of the bilateral lower extremities, and diabetes mellitus are causally related to the appellant's active service or any incident therein, including in-service complaints of mid and low back pain or injuries sustained in falls from a ladder in April and August 1979.  

In the event the appellant's bilateral foot and ankle disability is determined to have been incurred in or aggravated during service, the examiner should also provide an opinion as to whether it is at least as likely as not that any current back disability, right and left knee disabilities, right and left hip disabiities, right and left shoulder disabilities, neurological disorder of the bilateral lower extremities, or diabetes mellitus is causally related to or aggravated by the bilateral foot and ankle disability.  

The report of examination must include a complete rationale for all opinions rendered.

5.  The appellant should also be afforded a VA medical examination for the purpose of clarifying the nature and etiology of any current psychiatric disability, including anxiety and depression.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should be requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any psychiatric disability identified on examination is causally related to the appellant's active service or any incident therein, including a June 1980 episode of probable anxiety chest pain.  

In the event the appellant's bilateral foot and ankle disability is determined to have been incurred in or aggravated during service, the examiner should also provide an opinion as to whether it is at least as likely as not that any current psychiatric disability identified is causally related to or aggravated by the bilateral foot and ankle disability.  

The report of examination must include a complete rationale for all opinions rendered.

6.  After conducting any additional development deemed necessary, the RO should readjudicate the claims.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and an appropriate opportunity to respond.

The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


